ATTORNEY GRIEVANCE COMMISSION                                IN THE
OF MARYLAND                                                  COURT OF APPEALS
                                                             OF MARYLAND
              Petitioner,
                                                             Misc. Docket AG No. 0010
v.                                                           September Term, 2016

ERICA S. WHITE
                                                             In the Circuit Court for
                                                             Baltimore City
               Respondent.                                   Case No. 24-C-16-003237

                                             ORDER

       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Erica S. White, to indefinitely suspend the Respondent

from the practice of law. The Court having considered the Petition, it is this 18th day of

      July          ,2016

       ORDERED, that Respondent, Erica S. White, be and she is hereby indefinitely suspended

from the practice of law in the State of Maryland for violating Rules 1.15(a) and (c), 8.1(b), and

8.4(a) and (d) of the Maryland Lawyers' Rules of Professional Conduct; and it is further

       ORDERED, that, the Clerk of the Court shall remove the name Erica S. White from the

register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of

Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule

16-772(d).



                                                       /s/ Clayton Greene Jr.
                                                      Senior Judge